DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Status of Claims
Applicant’s amendment filed 10/21/21 is acknowledged. Claims 1, 3, 4, 7-9, 12-19, 21-24 remain pending. Claims 21-24 are new. Claims 1 is amended. Claims 12-19 remain withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7-9, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting indepdendent components of a filtered EEG signal, determining spectrum intensity and calculating time-frequency spectra, calculating index values, and calculating a sensitivity value of the subject. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter 
Those in the relevant field of art would recognize that EEG as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the non-patent literature of record in the application .  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with 

	Response to Amendment
With respect to the 101 Rejection, Applicant argues that while some limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Examiner disagrees. CALCULATING is a mathematical concept and is recited multiple times in the claims. Further, generating time-frequency spectra, performing time frequency analysis, determining spectrum intensity extracting independent components and filtering are all mathematical concepts with concrete formulas and equations. 
Applicant further argues on page 11, that the steps cannot be performed in the human mind. Examiner notes that the 101 rejection above does not mention any mental process; rather abstract idea is part of the Mathematical Concepts group. 
Applicant further mentions that the claims integrate into a practical application. This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. 
On pages 12-17, Applicant argues that the claims recite more than simply mentioning EEG and BOLDfMRI. Examiner disagrees. Independent claim 1 only recites a generic EEG gathering electrodes for data collection. This is the only additional element recited. All the other limitations are directed to the judicial exception. As stated in the 101 Rejection, Applicant’s own NPL provided shows that EEG 
The limitations “inputting the electroencephalogram signal to a filter set to a target frequency to remove noise from the electroencephalogram signal; extracting independent components in response to performing an independent component analysis on the filtered electroencephalogram signal; generating a signal intensity distribution of each of the independent components and identifying a most relevant independent component among each of the independent components; generating a time-frequency spectra in response to performing a time- frequency analysis on the most relevant independent component, the time-frequency spectra corresponding to each of a first axis, a second axis, and a third axis of a multi-axis sensitivity model, the multi-axis sensitivity model being a model in which the third axis indicating a sense-of-expectation state of a human is added to a Russell's circular ring model including the first axis indicating a pleasure/displeasure state of a human and the second axis indicating an activation/deactivation state of a human; determining a spectrum intensity of the time-frequency spectra and calculating values of the first to third axes of the multi-axis sensitivity model based on the spectrum intensity, the spectrum intensity corresponding to a specific frequency band of a region of interest corresponding to each of the first to third axes of the multi-axis sensitivity model, the region of interest being a region in a human's brain that activates in response to each of the pleasure/displeasure state, activation/deactivation state, and sense-of-expectation state of a human; calculating a sensitivity value indicative of a sensitivity of the subject by summing the values of the first to third axes of the multi-axis sensitivity model weighted with predetermined coefficients; and generating ,on a display, a 
The rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAY B SHAH/Examiner, Art Unit 3791